 
Exhibit 10.48
 
SECOND AMENDMENT TO REAL ESTATE PURCHASE AND SALE CONTRACT


This Second Amendment to Real Estate Purchase and Sale Contract (“Amendment”) is
made and entered into as of February 24, 2016, by and between Air Realty Group
LLC, a Connecticut limited liability company (“Seller”) and Blue Desk LLC, a
Michigan limited liability company (“Buyer”).


Recitals


 
A.
Buyer and Seller entered into a Real Estate Purchase and Sale Contract dated
December 7, 2015, as amended by a First Amendment dated January 26, 2016 (the
“Agreement”) for the sale and purchase of certain Real Property located at 283
Sullivan Avenue, South Windsor, Connecticut 06074.



 
B.
Seller and Buyer now desire to amend the Agreement in accordance with the terms
and conditions set forth herein.



NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, and in furtherance of the parties understanding, it is agreed as follows:


1.           Closing.  The last sentence of Section (1)(a) of the Agreement is
hereby amended and restated to read in its entirety as follows:


The Closing Date shall occur no later than March 31, 2016.


2.           Closing Date.  Section 4 of the Agreement is hereby amended and
restated to read in its entirety as follows:


4.           Closing Date.  The Closing Date shall occur no later than March 31,
2016.


3.           Inspection Period.  Section (1)(i) of the Agreement is hereby
amended and restated to read in its entirety as follows:


 
(i)
“Inspection Period” shall mean that period of time starting on the Effective
Date of this Agreement and terminating at 6:00 PM eastern time on March 21,
2016.



4.           Inspections.  Section 8 of the Agreement is hereby amended and
restated to read in its entirety as follows:


 
8.
Inspections.  Until the Closing Date, Buyer is authorized to complete various
inspections of the Premises at Buyer’s expense, including but not limited to, a
satisfactory environmental report, zoning analysis, building analysis, and soil
tests, as well as a complete review of all contracts, licenses, permits,
warranties, surveys, the title commitment and other matters deemed necessary by
Buyer. Buyer may terminate the Purchase Agreement at any time on or before 6:00
PM eastern time on March 21, 2016 for any reason, or no reason, in which event
the entire Initial Deposit shall be immediately returned to Buyer if the
Purchase Agreement has not previously been terminated. Buyer through its agents,
employees and independent contractors shall have the right from time to time
until the Closing Date, upon 24 hours prior notice to Seller, to enter the
Premises for the purpose of inspecting the same and performing environmental and
other tests thereon. Buyer shall indemnify and hold harmless Seller and its
respective contractors, agents, employees and affiliates from and against any
claims, losses, damages and costs arising out of any inspection of and testing
at any of the Premises by Buyer, its agents and representatives. Buyer shall
not, and shall not permit its agents or representatives or vendors to
unreasonably disrupt or hinder Seller’s activities at the Premises, or to enter
the Premises without commercially reasonable liability insurance in place.

 
 
1

--------------------------------------------------------------------------------

 
 
5.           Purchase Agreement in Full Force and Effect.  Except as
specifically amended herein, all the terms and provisions of the Agreement are
hereby ratified and affirmed to be in full force and effect as of the date
hereof.  To the extent of any conflict between the Agreement, and this
Amendment, the terms and provisions of this Amendment shall govern and
control.  Capitalized terms not separately defined herein have the meaning
otherwise ascribed to them in the Agreement.


6.           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


[Remainder of page intentionally left blank]
 
 
2

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE FOR SECOND AMENDMENT
TO REAL ESTATE PURCHASE AND SALE CONTRACT AMONG
AIR REALTY GROUP LLC AND
BLUE DESK LLC


IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed
effective as of the day and year first written above.
 

 
SELLER:


AIR REALTY GROUP LLC,
a Connecticut limited liability company

 
By:  /s/ James Sartori
Name:  James Sartori
Its:  CAO
 
BUYER:


BLUE DESK LLC,
a Michigan limited liability company

 
By: /s/ Greg Sakwa
Name: Greg Sakwa
Title: Authorized Representative           

 
 
3

--------------------------------------------------------------------------------